Corrected Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous Office Action dated 03/11/2022 has been withdrawn in favor of the instant Office Action.

1.	Claims 1-5, 7, 9, 13-21, 31, and 33 are pending in the instant application.

2.	In view of the claim amendment and arguments filed 02/14/2022 all previous claim objections and/or claims rejections have been withdrawn.


3.	Claims 1-5, 7, 9, 13-21, 31, and 33 are allowed.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652